DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a contact force measuring device for measuring a contact for of a spring contact of a socket of an electrical plug-in connector, comprising a measuring probe including a measuring element, an upper insulator element contacting an upper planar surface of the measuring element, and a lower insulator element contacting a lower planar surface of the measuring element, wherein each of the upper and lower insulator elements of the measuring probe is configured and disposed to contact the spring contact arms of the socket when the probe is inserted between spring contact arms of the socket. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 03/01/2022.
The best prior arts of record: Schiefelbein et al. (U.S. Pat. No. 10,938,165) teaches an electric plug-in connector, comprising an electric contact structure accommodated in an enclosure and a plugging cycle counter including a piezoelectric sensor mechanically connected to the contact structure and/or to the enclosure, wherein the metallic contact structure of the socket contact is in contact with with the metallic contact structures of the pin contact; but does not teach that each of the upper and lower insulator elements of the measuring probe is configured and disposed to contact the spring contact arms of the socket when the probe is inserted between spring contact arms of the socket. Hettinger (U.S. Pat. No. 5,024,106) teaches a force gage for measuring normal force comprises a force cell covered by a glass-filled epoxy or the like to allow the transmission of the force to the force cell; but does not teach the upper and lower insulator elements on the upper and lower surfaces of the measuring element. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the 
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-15, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 03/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Tran M. Tran/Examiner, Art Unit 2855